  8:20-cr-00253-BCB-SMB Doc # 85 Filed: 06/15/21 Page 1 of 1 - Page ID # 159




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                 8:20CR253
                                             )
       vs.                                   )
                                             )                   ORDER
NATASHA WOLTERMAN, JASON                     )
HICKEY, and ALEJANDRO CAZARES,               )
                                             )
                     Defendants.             )


      This matter is before the court on the defendant, Natasha Wolterman’s Motion to
Continue Trial [82]. Counsel needs additional time to resolve the matter short of trial. For
good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [82] is granted, as follows:

       1. The jury trial, for all defendants, now set for June 29, 2021, is continued to
          August 31, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendants in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s date
          and August 31, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(6), (7)(A) & (B)(iv).




       DATED: June 15, 2021.

                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
